Title: From Alexander Hamilton to William Jackson, 26 August 1800
From: Hamilton, Alexander
To: Jackson, William



New-York Aug 26 1800.
My dear Jackson.

Never was there a more ungenerous persecution of any man than of myself.—Not only the worst constructions are put upon my conduct as a public man but it seems my birth is the subject of the most humiliating criticism.

On this point as on most others which concern me, there is much mistake—though I am pained by the consciousness that it is not free from blemish.
I think it proper to confide to your bosom the real history of it, that among my friends you may if you please wipe off some part of the stain which is so industriously impressed.
The truth is that on the question who my parents were, I have better pretensions than most of those who in this Country plume themselves on Ancestry.
My Grandfather by the mothers side of the name of Faucette was a French Huguenot who emigrated to the West Indies in consequence of the revocation of the Edict of Nantz and settled in the Island of Nevis and there acquired a pretty fortune. I have been assured by persons who knew him that he was a man of letters and much of a gentleman. He practiced a⟨s⟩ a Physician, whether that was his original profession, or one assumed for livelihood after his emigration is not to me ascertained.
My father now dead was certainly of a respectable Scotch Fami⟨ly.⟩ His father was, and the son of his Eldest brother now is Laird of Grang⟨e.⟩ His mother was the sister of an ancient Baronet Sir Robert Pollock.
Himself being a younger son of a numerous family was bred to trade. In capacity of merchant he went to St Kitts, where from too generous and too easy a temper he failed in business, and at length fell into indigent circumstances. For some time he was supported by his friends in Scotland, and for several years before his death by me. It was his fault to have had too much pride and two large a portion of indolence—but his character was otherwise without reproach and his manners those of a Gentleman.
So far I may well challenge comparison, but the blemish remains to be unveiled.
A Dane a fortune-hunter of the name of Lavine came to Nevis bedizzened with gold, and paid his addresses to my mother then a handsome young woman having a snug fortune. In compliance with the wishes of her mother who was captivated by the glitter of the  but against her own inclination she married Lavine. The marriage was unhappy and ended in a separation by divorce. My mother afterwards went to St Kitts, became acquainted with my father and a marriage between them ensued, followed by many years cohabitation and several children.
But unluckily it turned out that the divorce was not absolute but qualified, and thence the second marriage was not lawful. Hence when my mother died the small property which she left went to my half brother Mr Lavine who lived in South Carolina and was for a time partner with Mr Kane. He is now dead.
As to my fathers family Mr McCormick of this city, merchant, can give testimony and will corroborate what I have stated.
Yours truly and affectionately.

Alexander Hamilton
Major. Jackson.
